Title: VIII. The Secretary of State to the Speaker of the House of Representatives, [1 February 1791]
From: Jefferson, Thomas
To: House of Representatives



Sir
[1 February 1791]

I have now the honor of enclosing you the Report on the subject of the Fisheries of the United States which the House of Representatives had required from me. However long the delay, I can assure you, Sir, with truth that it has not been a moment longer than the difficulty of procuring and digesting the materials necessarily occasioned.
I enclose at the same time extracts from a letter of Mr. Short the Chargé des Affaires of the United States in France which came to hand after the Report was finished. From this there is reason to apprehend that our whale oils will be excluded from the markets of that Country, and perhaps that they are so already. The measures necessary to prevent or to retrieve this loss rest on the wisdom of the Legislature.
I have the honor to be with sentiments of the most profound respect Sir Your most obedient and most humble Servant.
